Citation Nr: 1707958	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  09-01 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to special monthly pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran served on active duty from May 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In a March 2012 Board decision, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in a March 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claim is decided.  The Veteran is in receipt of nonservice-connected pension benefits.  In June 2007, he filed a claim for a higher rate of special monthly pension, which is predicated on his need for the regular aid and attendance of another and/or housebound status.  Based on a review of the Veteran's VA and private treatment records, the RO denied the Veteran's claim in December 2007.  This appeal followed.

In March 2012, the Board remanded this matter in order to obtain outstanding private treatment records, as well as to afford the Veteran a pertinent VA examination.  The AOJ sent the Veteran a post-remand development letter in February 2015, at which time it was requested that the Veteran complete a VA Form 21-4142 (Authorization and Release of Information) as to any outstanding treatment records.  However, the Veteran failed to provide any updated VA Forms 21-4142.
Also, pursuant to the March 2012 Board Remand, the Veteran was scheduled for VA examinations in February 2015 and March 2015.  However, he failed to appear.

In the October 2016 Post-Remand Brief, the Veteran's representative asserted that the Veteran should be provided with a VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance).  He argues that the VA Form 21-2680 could serve in lieu of a VA examination.

To this end, the question remains as to whether VA has satisfied its duty to assist the Veteran in this case, in accordance with 38 C.F.R. § 3.159.  The Board recognizes VA's duty to assist a veteran in developing the facts and evidence pertinent to his or her claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  However, the Board finds an in-person examination may not be required in order to obtain the information necessary to fully adjudicate this matter.  Rather, the Board finds a VA examiner could likely complete an Acceptable Clinical Evidence (ACE) review of the file and complete a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, which would likely provide highly probative evidence necessary to properly adjudicate this matter.  The Board finds only a slight burden upon the RO to obtain an ACE review and VA Form 21-2680 from a VA examiner, especially in light of the tremendous value this information would provide.  In this respect, the Veteran could also be provided with a VA Form 21-2680 for his potential submission in support of his claim.

On remand, relevant ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any records of VA treatment and/or evaluation dated from July 2009.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2. The AOJ should send the Veteran a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, in addition to a letter again requesting that he provide the names and addresses, as well as the dates of treatment, of any health care providers who have treated him recently for his disabilities.  VA must obtain and add to the claims file any such treatment records that have not been previously associated with the Veteran's VA claims file.

3. Thereafter, the AOJ should obtain an ACE review of the Veteran's record and a completed VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance from an examiner with sufficient expertise to assess the functional impairments caused by the Veteran's disabilities and determine whether those impairments regularly render the Veteran in need of the aid and attendance of another.  All pertinent evidence of record must be made available to and reviewed by the examiner.

4. Finally, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

